DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. James Lynch on 23 August 2021.
The application has been amended as follows: 

Cancel claims 5-7, 11-13, and 17-19.  It is noted that claims 5-7, 11-13 and 17-29 are directed to non-elected Group II which Applicant elected without traverse in the Reply filed 16 February 2021 and that Group II is not eligible for rejoinder with Group I.  Moreover, Mr. Lynch’s approval included these claim cancellations with Applicant reserving all rights to file a divisional application while the present application remains pending.

2. (Currently Amended) A system comprising:
a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to:
receive a rendered frame including a buffer region of the current view,

generate an asynchronous space warp (ASW) frame based on the rendered frame and the buffer region, wherein the asynchronous space warp frame is [[to be]] generated to shift a rendered scene to match a shifted view of a user and is [[to be]] generated asynchronously with respect to the rendered frame of the current view, and
assign the asynchronous space warp frame to a second temporal scalability layer, wherein the first temporal scalability layer [[is to have]] has a higher priority than the second temporal scalability layer.


8. (Currently Amended) A method comprising:
receiving a rendered frame including a buffer region of the current view;
assigning an encoded frame to a first temporal scalability layer, wherein the encoded frame is based on the current view; 
generating an asynchronous space warp (ASW) frame based on the rendered frame and the buffer region, wherein the asynchronous space warp frame is [[to be]] generated to shift a rendered scene to match a shifted view of a user and is [[to be]] generated asynchronously with respect to the rendered frame of the current view; and
assigning the asynchronous space warp frame to a second temporal scalability layer, wherein the first temporal scalability layer [[is to have]] has a higher priority than the second temporal scalability layer.


medium comprising a set of instructions, which when executed by a computing system, cause the computing system to:
receive a rendered frame including a buffer region of the current view;
assign an encoded frame to a first temporal scalability layer, wherein the encoded frame is based on the current view; 
generate an asynchronous space warp (ASW) frame based on the rendered frame and the buffer region, wherein the asynchronous space warp frame is [[to be]] generated to shift a rendered scene to match a shifted view of a user and is [[to be]] generated asynchronously with respect to the rendered frame of the current view; and
assign the asynchronous space warp frame to a second temporal scalability layer, wherein the first temporal scalability layer [[is to have]] has a higher priority than the second temporal scalability layer.

Response to Amendment
Applicant’s Reply filed 14 July 2021 included;
An amended title that is more descriptive and thereby overcomes the title objection;
An amendment to claims 14-16 adding “non-transitory” to the computer readable storage medium thereby overcome the 35 USC 101 rejection;
Amendments to the independent claims 1, 8, and 14 clarifying the term “asynchronous space warp” by further defining both “asynchronous” and 
Introduced problematic phraseology of “to be generated” thus raising potential claim interpretation issues in which the processes following “to be generated” could be considered optional such as being performed in the future and not by the claimed system; thus, the Examiner reached out to Applicant to resolve these remaining issues and a similar issue in the phrase “to have a higher priority” via Examiner’s Amendment.


Allowable Subject Matter
Claims 2-4, 8-10, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Although assigning an encoded frame such as a primary viewport frame to a first temporal scalability layer and employing plural temporal scalability layers with differing priorities is conventional {see Non-Final Rejection applying Curcio}, none of the prior art of record discloses or fairly suggests generating an asynchronous space warp (ASW) frame based on the rendered frame and the buffer region, wherein the asynchronous space warp frame is generated to shift a rendered scene to match a shifted view of a user and is generated asynchronously with respect to the rendered frame of the current view; and assigning the asynchronous space warp frame to a second temporal scalability layer, wherein the first temporal scalability layer has a higher priority than the second temporal scalability layer in combination with receiving a rendered frame 
Independent claims 8 and 14 are allowable because they each recite limitations parallel to those found in claim 2.  Claims 3, 4, 9, 10, 15, and 16 are allowable at least due to their dependency upon claims 2, 8 or 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486